DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application No. 16/486894 filed on 08/19/2019.  Claims 25-34 are currently pending.  Claims 1-24 have been cancelled in a preliminary amendment.  Claims 25-34 are added in a preliminary amendment.  Claim 25 is an independent claim.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been acknowledged.
Applicant's claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2019 was filed on the mailing date of the application on 08/19/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" [0046] [0068] and "6" [0043] have both been used to designate CPU.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both CPU [0046] [0068] and external storage section [0046].  



Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “the operation terminals” in fifth line.  Examiner suggests reciting “the plurality of operation terminals”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25 recites “the key input” in tenth line.  Examiner suggests reciting “the plurality of key input”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25 recites “the operation terminals” in eleventh line.  Examiner suggests reciting “the plurality of operation terminals”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25 recites “the terminal apparatus can generate an operation history” in fifteenth line.  Examiner suggests reciting “the terminal apparatus   generates an operation history”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25 recites “the operation terminals” in sixteenth and seventeenth line.  Examiner suggests reciting “the plurality of operation terminals”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25 recites “the operation terminals” in nineteenth and twentieth line.  Examiner suggests reciting “the plurality of operation terminals”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25 recites the term "mixed manner" in the last line. The term "mixed manner" is not defined by the claim nor does the specification .   Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Claim 26 recites “the key input” in third line.  Examiner suggests reciting “the plurality of key input”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Claim 27 recites “the operation terminal” in third line.  Examiner suggests reciting “[[the]] an operation terminal from the plurality of operation terminals”.  Appropriate correction is required.
Claim 28 objected to because of the following informalities:  Claim 28 recites “HTML format” in the third line.  Acronyms should be spelled out or its meaning should be described before it is used.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Claim 31 recites “the software on the basis of the operation history” in sixth line.  Examiner suggests reciting “the software  based on the operation history”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  Claim 32 recites “each group on the basis of the operation history” in sixth and seventh line.  Examiner suggests reciting “each group  based on the operation history”.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  Claim 33 recites “software on the basis of the operation history” in sixth line.  Examiner suggests reciting “software  based on.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  Claim 34 recites “the operation terminal” in third line.  Examiner believes Applicant intended to recite “the  terminal apparatus” which is supported in the instant specification paragraph [0119].  In order to advance prosecution, Examiner will interpret the limitation to recite the  terminal apparatus”.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  Claim 34 recites “the operation images” in fifth and sixth line.  Examiner suggests reciting “the plurality of operation images”.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  Claim 34 recites “images on the basis of the operation history” in sixth line.  Examiner suggests reciting “images  based on the operation history”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the operation terminals are each configured to be able to generate” [claim 25]; “a storage apparatus that stores” [claim 29]; “the terminal apparatus is configured as an operation history analysis server that is able to analyze” and “operation history analysis server being able to summarize/specify” [claims 31-34].
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Examiner Note
The positively recited “a plurality of operation terminals, a management terminal, and a terminal apparatus” element of claim 25 have been interpreted as requiring hardware.
 The claim limitations of “the operation history file being configured to enable” of claim 25 and “a search section that searches” of claim 30 has not been interpreted as invoking 35 USC §112f as these claims limitations appear to be merely software. If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 26, 29, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ligman et al. (US 2015/0052503 A1; hereafter “Ligman”) in view of Yoshizawa (US 2010/0083161 A1; hereafter “Yoshizawa”).

Regarding Claim 25, Ligman teaches an operation information collection system comprising a plurality of operation terminals, a management terminal, and a terminal apparatus, the plurality of operation terminals and the management terminal being connected to the terminal apparatus via a communication network, (Ligman [0007] [0031] [0034]: the computer system/server 12 [terminal apparatus], the computing devices 112 [operation terminals] and the developer device 220 [management terminal] are interconnected via network 50 and links 51, 52, and 53; Figs. 1 and 3) 
wherein the operation terminals are each configured to be able to generate operation history data (Ligman [0007] [0035]: the computing devices generate field testing data [operation history data]; Fig. 4) and transmit the operation history data to the terminal apparatus via the communication network, (Ligman [0035] [0076]: the computer system/server 12 receives field testing data 142 from certain (e.g., or all) of the selected computing devices; Figs. 1 and 3)
the operation history data including a plurality of key input data and a plurality of operation images, (Ligman [0035]: field testing data 142 make take many different forms, but one potential form is a log as described in FIG. 4. The log provides detailed metrics relating to event interaction for a user's interactions with the UI 125-1 of the instrumented application 140; [0055] [0058]: Events could be mouse clicks, mouse movements, keystrokes [key input data], and captured screenshots [operation images])
the key input data being data generated by making a key input for at least one or more pieces of software executed by the operation terminals, (Ligman [0058]: the measurement library 190 performs the operation of capturing event(s) created upon user interaction on the UI; the events could be mouse clicks, mouse movements, keystrokes, and the like) and the operation images being data generated by partially capturing an operation point and a surrounding region of the operation point from an execution screen of the software when a screen operation is performed for the software, (Ligman [0055]: screenshots; [0058] [0059]: The captured screenshot is a screenshot (taken, e.g., in response to occurrence of the event) of the UI; Fig. 6 showing a screenshot capturing operation point and surrounding region of the operation point) and
the terminal apparatus can generate an operation history file using the operation history data, (Ligman [0036] [0038] [0069]: the UI evaluation tool 180 can show multiple representations 185 [operation history file] of field testing data) and 
distribute the operation history file to at least one of the operation terminals and the management terminal via the communication network, (Ligman [0056]: The system infrastructure 310 then sends the field testing data 142 to the developer device 220; [0059]: the log 490 provides quite a bit of information, and since each event is time stamped, the user's interactions with UI 125-1 of the mobile application 210 may be recreated; [0076]: computer system/server 12 may act to analyze data from the computing devices; the designer could use the developer device 220 to access the computer system/server 12, e.g., via a Web interface, and view or receive representations of user interaction with the UI, as described below in reference to FIG. 9)
the operation history file being configured to enable display of the plurality of key input data and the plurality of operation images received from the operation terminals [in a mixed manner] in an order of input. (Ligman [0059]: the log 490 provides quite a bit of information, and since each event is time stamped, user's interactions with UI 125-1 of the mobile application 210 may be recreated; [0076]: the 
However, Ligman does not explicitly teach every aspect of displaying of the plurality of key input data and the plurality of operation images received from the operation terminals in a mixed manner in an order of input.
Yoshizawa teaches the operation history file being configured to enable display of the plurality of key input data and the plurality of operation images received from the operation terminals in a mixed manner in an order of input. (Yoshizawa [abstract] [0046] [0050] [0051] [0065] [0067]: the key data items and images are stored and are sequentially displayed together; [0097] [0098]; Fig. 8 showing GL [key input data] and GCn [operation images] together)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to enable display of the plurality of key input data and the plurality of operation images received from the operation terminals in a mixed manner in an order of input as taught by Yoshizawa for the benefit of capturing and evaluating user interactions with software programs of Ligman, with a reasonable expectation of success, because Yoshizawa teaches that “it is possible to easily recognize what process the series of key logs displayed on the log screen GL are supposed to execute” [0105].  Ligman teaches that this “allows for the visualization of interaction paths within an application between sets of top-level views, enabling a designer to understand how a user transitions through various states of the life-cycle of an application” [0047].  Moreover, one of ordinary skill would recognize that displaying the plurality of key input data and the plurality of operation images received from the operation terminals in a mixed manner in an order of input provides a connection between the plurality of key input data and the plurality of operation images which enhances user experience and   In addition, references (Ligman and Yoshizawa) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting user interaction data. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 26, Ligman in view of Yoshizawa teaches wherein the operation history data include time information on a time of acquisition of the key input data, time information on a time of acquisition of the operation images, and identification information on the software. (Ligman [0058]: An exemplary entry 425 in the log 490 is shown. The entry 425 includes a number of data items 427: a timestamp 427-1; absolute coordinates of the event 427-2; the user interface control associated with the event 427-3; a target of event invocation 427-4; and a captured screenshot 427-5. The timestamp is simply an indication of the time the event occurs; [0059]: each event is time stamped; [0059] [[0072] Fig. 6 showing a screenshot title…NOTE: the title is considered identification information on the software)

Regarding Claim 29, Ligman in view of Yoshizawa teaches further comprising a storage apparatus that stores the operation history data transmitted by the plurality of operation terminals. (Ligman [0033] [0055] [0080]: memory 128-2 stores the field testing data received from the computing devices; Fig. 1; Yoshizawa [0016] [0047] [0050] [0086])

Regarding Claim 31, Ligman in view of Yoshizawa teaches wherein the terminal apparatus is configured as an operation history analysis server that is able to analyze the operation history data, (Ligman [0038]: the UI evaluation tool 180 could be executed, in whole or part, on the computer 
the operation history analysis server being able to summarize a performance of use of each piece of the software on the basis of the operation history data. (Ligman [0071] [0073]: “For reference 670, this indicates there are numerous interactions with the static image P 640 (where "static" means the image is not a user control, as some images can be user controls), but fewer interactions with the user control B 630. This could indicate that users believe the image P 640 should invoke an action, when the image P 640 does not”…NOTE: the indications summarizing the particular user interactions are considered how the controls are performing)

Regarding Claim 33, Ligman in view of Yoshizawa teaches wherein the terminal apparatus is configured as an operation history analysis server that is able to analyze the operation history data, (Ligman [0038]: the UI evaluation tool 180 could be executed, in whole or part, on the computer system/server 12; [0076]: computer system/server 12 may act to analyze data from the computing devices)
the operation history analysis server being able to specify an order of use of the plurality of pieces of software on the basis of the operation history data. (Ligman [0047] [0070]: allows for the visualization of interaction paths within an application between sets of top-level views, enabling a designer to understand how a user transitions through various states of the life-cycle of an application; [0037] [0038] [0081] [0084]: UI evaluation tool determines paths of and frequency of paths of interaction between views of the UI of the application) 

Regarding Claim 34, Ligman in view of Yoshizawa teaches wherein the operation terminal is configured as an operation history analysis server that is able to analyze the operation history data, 
the operation history analysis server being able to specify variations in the operation images on the basis of the operation history data. (Ligman [0071] [0073]: UI evaluation tool specifies differences within the snapshot; Fig. 6 [0082] [0085]) 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ligman in view of Yoshizawa in further view of Hideki Nishimoto (JP 3851261 B; hereafter “Nishimoto”; NOTE: attached translation is used for mapping)

Regarding Claim 27, Ligman in view of Yoshizawa, although including user information in the history data would be obvious to one of ordinary skill,  may not explicitly recite wherein the operation history data include user information on a user who uses the operation terminal.
Nishimoto teaches wherein the operation history data include user information on a user who uses the operation terminal. (Nishimoto [0030]: other operation history include user identification information such as user name or computer name)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject for the operation history data include user information on a user who uses the operation terminal as taught by Nishimoto for the benefit of capturing and evaluating user interactions with software programs of Ligman in view of Yoshizawa, with a reasonable expectation of success, for classification purposes (Nishimoto [0030]) and to correlate a user and the collected user interaction for analysis purposes.  In addition, references (Ligman in view of Yoshizawa and Nishimoto) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ligman in view of Yoshizawa in further view of Gray et al. (US 2005/0060719 A1; hereafter “Gray”).

Regarding Claim 28, Ligman in view of Yoshizawa teaches “the instrumented measurement library 190 causes the computing device 112 to package the field testing data and communicate the data to the computer system/server 12…packaging could be simply sending the field testing data 142 to the computer system/server 12 or could be more involved, such as using compression and/or placing the field testing data 142 into a known format” (Ligman [0078]).  However, Ligman in view of Yoshizawa may not explicitly teach every aspect of wherein a file format of the operation history file is a rich text format or an HTML format.
Gray teaches wherein a file format of the operation history file is a rich text format or an HTML format. (Gray [0043] [0054]: HTML)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject use HTML as taught by Gray for the benefit of capturing and evaluating user interactions with software programs of Ligman in view of Yoshizawa, with a reasonable expectation of success, because HTML is widely used and every browser supports HTML.  In addition, references (Ligman in view of Yoshizawa and Gray) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting user interaction data. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ligman in view of Yoshizawa in further view of Grossman et al. (US 2012/0272192 A1; hereafter “Grossman”).

Regarding Claim 30, Ligman in view of Yoshizawa teaches further comprising a search section that searches the operation history data stored in the storage apparatus [using a predetermined search condition]. (Yoshizawa [0086]: the key data stored in the key log memory 12b1 is searched for key log data that coincides with a series of key data items caused to correspond to the names of the various calculator functions previously stored in the function corresponding key log memory 12b4 (step C2). Then, it is determined whether there is any key log data coinciding with the series of key data items (step C3).)
However, Ligman in view of Yoshizawa may not explicitly teach every aspect of [further comprising a search section that searches the operation history data stored in the storage apparatus] using a predetermined search condition. 
Grossman teaches [further comprising a search section that searches the operation history data stored in the storage apparatus] using a predetermined search condition. (Grossman [0007] [0054]: using filter criteria [predetermined search condition] to filter; [0048]: may submit a query to the document workflow application extension 220 which then searches through multiple sets of event data 221 associated with different documents 215 and returns a subset of documents 215 that include an entry in event data 221 related to the line tool)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject using a predetermined search condition [filter criteria] as taught by Grossman for the benefit of capturing and evaluating user interactions with software programs of Ligman in view of Yoshizawa, with a reasonable expectation of success, for quicker searching input.  Moreover, Grossman further teaches “a user may quickly search through a database of documents 215 to find examples of .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ligman in view of Yoshizawa in view of Zhu et al. (US 2008/0313617 A1; hereafter “Zhu”).

Regarding Claim 32, Ligman in view of Yoshizawa teaches wherein the terminal apparatus is configured as an operation history analysis server that is able to analyze the operation history data, (Ligman [0038]: the UI evaluation tool 180 could be executed, in whole or part, on the computer system/server 12; [0076]: computer system/server 12 may act to analyze data from the computing devices)
the operation history analysis server being able to summarize a time of use of each piece of the software by each individual or each group on the basis of the operation history data, (Ligman [0083]: the UI evaluation tool determines quantitatively measured usage interaction for an individual user component within a given view of the UI. For instance, if the designer is particularly interested in the user control A 625 of FIG. 6, the UI evaluation tool 180 could focus on that particular user control)
the time of use of the operation terminal used by an individual being summarized for each individual, (Ligman [0083]: the UI evaluation tool determines quantitatively measured usage interaction for an individual user component within a given view of the UI. For instance, if the designer is particularly interested in the user control A 625 of FIG. 6, the UI evaluation tool 180 could focus on that particular user control) 
 the time of use of the plurality of operation terminals being summarized for each group.
Zhu teaches the time of use of the plurality of operation terminals being summarized for each group. (Zhu [0030]: analyzer; [0032]-[0036]; Table 1: average session length, average depth of usage—time of use of the plurality of operation terminals being summarized for each group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject for the time of use of the plurality of operation terminals being summarized for each group as taught by Zhu for the benefit of capturing and evaluating user interactions with software programs of Ligman in view of Yoshizawa, with a reasonable expectation of success, because “the use of user groups provides mechanisms for software feature usage analysis and application usage analysis” (Zhu [0024]).  In addition, references (Ligman in view of Yoshizawa and Zhu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collecting user interaction data. This close relation between both of the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Chang et al.
US 6,968,509 B1 – Directed to recording user-driven events within an application running on a computer that utilizes a graphical user interface; see Fig. 6
Ergan et al.
US 8,776,027 B2 – Directed to how selected components of an operating system are used by applications on a computing device; Relevant to claims 31 and 33
Jakobson et al.
US 9,135228 B2 – Directed to displaying revisions associated with a hosted electronic document; Fig. 1A
MacLean
US 7,792,958 B1 – Directed to documenting transactions
Ravulur et al.
US 7,925,635 B1 – Directed to collecting statistics related to software usage; Relevant to claims 25 and 31-34


US Patent Application Publications
Larsen 
US 2008/0250314 A1 – Relevant to claim 34
Nickell et al.
US 2007/0015118 A1 – Directed to Screenshots on a computer display are automatically captured to assist in building a tutorial to demonstrate the functionality of one or more applications [Abstract]
O’Riordan et al.
US 2013/0227350 A1 – Directed to recording and playback of trace log data and video log data for programs [abstract]
Olsen et al.
US 2014/0068498 A1 – Directed to analyzing users' interactions with applications having such interfaces


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in 

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        March 30, 2021